Rural Water District — Participating — Voluntary A Rural Water District cannot require a patron of an already established private water utility to purchase a benefit unit of the water district.  The Attorney General has had under consideration your letter of July 8, 1969, wherein you relate that a private water utility company under the jurisdiction of the Corporation Commission had established certain water systems when a rural water district was organized.  You then in effect ask: Where there is an overlapping of an area served by a private water utility and a rural water district, can the rural water district require the patrons of the private water utility to purchase a benefit unit of the water district.  The "Rural Water and Sewer District Act" is set forth in 82 O.S. 1301 [82-1301] to 82 O.S. 1323 [82-1323] (1968), inclusive. In a perusal of that Act we find no provision that mere inclusion of land within the district boundaries requires the purchase by a land owner of a benefit unit to be mandatory. Conversely, the Act is replete with sections and parts of sections that manifest a legislative intent that the participation in the district be voluntary. Among these, Section 1306 provides in part: ". . . Each landowner within the district shall subscribe to a number of such units in proportion to the extent he desires to participate in the benefits of the improvements." (Emphasis added) Section 82 O.S. 1302 [82-1302](f) defines a benefit unit as: "'benefit unit' means a legal right to one service connection to the district's facilities and to participate in the affairs of the district." The Attorney General is of the opinion that your question be answered in the negative, in that a rural water district cannot require a patron of an already established private water utility to purchase a benefit unit of the water district. (Duane Lobaugh)